Title: From James Madison to Robert R. Livingston, 19 December 1801
From: Madison, James
To: Livingston, Robert R.


Sir,Department of State December 19th. 1801.
The Convention with the French Republic as finally exchanged by Mr. Murray arrived here on the 9th day of Octr last in the hands of Mr. Appleton. As the form of ratification by the French Government contained a clause declaratory of the effect given to the meaning of the Treaty by the suppression of the 2d. Article it was thought by the President most safe as a precedent to ask anew the sanction of the Senate to the instrument with that ingredient. No decision has yet been taken by that Body, and from the novelty of the case, the number of absent members, and the delays incident to questions of form, it is possible that it may be some little time yet before the subject is brought to a conclusion. It is not however to be presumed that any serious difficulty can ultimately clog it, and it is hoped that nothing in the present appearance will mislead the French Government into a suspension of the proceedings for giving to the U. States the benefits of the Treaty. I am authorized to say that the President does not regard the declaratory clause as more than a legitimate inference from the rejection by the Senate of the 2d Article, and that he is disposed to go on with the measures due under the compact to the French Republic.
It is understood here that a regulation is in force in France, which imposes a duty of about 30 Franks per hundred pounds on Tobacco, imported in foreign and consequently in American bottoms beyond the duty imposed on the same article imported in French bottoms. This amounts to an absolute exclusion of the former, as fast as French bottoms can enter into the competition. As we apprehend that this discrimination exists without any deliberate purpose of seeking a monopoly in the carriage of that article, it is taken for granted that the subject will be revised on your suggestion, which the President wishes you to lose no time in interposing. It is not improbable that there may be other regulations unduly favoring the french commerce and navigation at the expence of ours, which it will be also incumbent on you to present to the attention of the french Government. It is in every view desireable that unreasonable & inconvenient regulations on either side should be speedily and amicably corrected, rather than await the countervailing remedies which must otherwise follow of course. You may assure the French Government of the disposition of the United States to conform all their regulations on this subject to the scale of moderation and equality, that the discriminating duties now imposed by their laws in favor of their own navigation were dictated not by a spirit of monopoly or unfair advantage, but by the reasonable wish to protect our bottoms against the effects of the numerous discriminations of various kinds in foreign ports, and that nothing more is claimed for the navigation of the United States, than the just and reciprocal share to which it is unquestionably entitled by the nature of their productions, and by their carrying faculties. As it will be useful here to know the policy and particular regulations of the french Government with respect to their Commerce & navigation, you will please to transmit us the information as speedily as your enquiries shall have procured it. The copy of laws which you possess and to which the Acts of the last Session of Congress are now added will enable you in turn to give to the French Government, the information which may be asked from you.
You will find by the proceedings of the House of Representatives sketched in the Newspaper herewith inclosed, that the injury threatened to our navigation by foreign regulations brought into activity by the peace, more particularly by the countervailing act of Great Britain founded on her construction of the treaty of 1794, has engaged the attention of that assembly. The resolution proposed by General Smith has been as yet very partially discussed; and it is uncertain what shape or turn may finally be given to it. Should the French Government take up the idea of meeting the object of it by a conditional repeal of her discriminating regulations, it will be adviseable for you to promote such a modification of the conditions as will keep separate the regulations concerning the cargoes and those concerning the tonnage of Vessels, so that a concurrent repeal of either may take effect, altho’ there should be no concurrent repeal of the other. This precaution is the more necessary, as Congress may be inclined for the present at least, to retain the tonnage duty on foreign Vessels on several prudential considerations. In the case of the tonnage duty, the countervailing Act of Great Britain has not exceeded the limit which the Treaty evidently authorizes.
With the Newspaper above referred to is herewith also inclosed a copy of the Presidents’ Message, which you will also have inclosed to you in the Newspapers which are regularly forwarded to you from several presses. The importance of the document suggests this additional chance for your receiving it at an early day. Another inclosure is an Official narrative of a late dreadful insurrection and massacre in the Island of St. Domingo. A letter from Mr. Lear of the 19th. of October, assures us that order and security are again perfectly reestablished by the energy and prudence of Toussaint. The peace between Great Britain and France had not reached the Island at the date of his letter. With sentiments of the highest respect and consideration, I remain Sir, Your Most Obt. servant,
James Madison
December 23. To the other papers inclosed herewith I am now enabled to add one containing the Proclamation by the President, of the ratified Convention between the U. States and the French Republic.
J. M.
 

   RC, four copies, and enclosure, two copies (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). Copytext in a clerk’s hand, except for JM’s signature and postscript. A letterpress copy of this version is marked “(Duplicate)” by JM and is docketed as received 13 Mar. 1802. A third copy, in a clerk’s hand, signed by JM, is dated 18 Dec. and does not include the postscript; and the fourth copy, with the letter and postscript in a clerk’s hand and signed by JM, is a letterpress copy marked “(Triplicate).” Letterbook copy dated 18 Dec. For the surviving enclosure (2 pp.), see n. 3; there is also a letterpress copy of the enclosure.


   John Appleton actually had arrived in Boston on 23 Oct. and in Washington on 4 Nov. (Philadelphia Aurora General Advertiser, 2 Nov. 1801; Pichon to JM, 6 Nov. 1801).


   The president submitted the convention on 11 Dec., and the Senate ratified it on 19 Dec. Jefferson signed the agreement and JM cosigned it on 21 Dec. (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:397–99; National Intelligencer, 23 Dec. 1801).


   JM enclosed a partial transcript of a resolution offered by Samuel Smith in the House of Representatives on 14 Dec.: “That so much of the several Acts, imposing duties on the Tonnage of Ships and Vessels, and on goods wares and Merchandise, imported into the United States, as imposes a discriminating duty of Tonnage between foreign Vessels and Vessels of the United States, ought [to] be repealed: Such repeal to take effect whenever the President shall be informed that the discriminating duties of foreign Nations, so far as they operate to the disadvantage of the Commerce of the United States, shall have been abolished.” The House came to no decision on the resolution during the session (see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 325, 329–33).


   On 3 Oct. Wagner had notified Livingston that he would be provided with subscriptions to the N.Y. Spectator, the Philadelphia Aurora General Advertiser, and the Washington National Intelligencer (DNA: RG 59, IM, vol. 6).



   JM was probably referring to Lear’s letter of 9 Nov. 1801, a duplicate of which had been received 30 Nov. and which did enclose the official report of the insurrection of 22 Oct.

